DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the limitations "the bottom of the front compartment" in line 7, “the bottom edge of the easel” in line 9, “the bottom of the rear compartment” in line 14.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, the term “its” is unclear because the term “its” is ambiguous in meaning. What element is applicant referring? It is suggested that this term be deleted and replaced with the structure to which “its” is referring.
Claim 2 recites the limitation "the top edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 8 recites the limitation "the left side, right side" in line 2, “the left and right sides for the front compartment” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 4 and 9 recites the limitation "the closed position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, it is suggested that the term “the image” be amended to - -multicolor and unicolor composite image- - in order to use consistent claim terminology throughout the claims.
Claim 7 recites the limitation "the top edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (US Patent 4,318,471) in view of Ma (CN 105966148).
	With respect to claim 1, Hutton teaches a self-contained stenciling kit (Figure 3) for producing a multicolor and/or unicolor composite image on a target surface, said kit comprising a foldable case (Figure 1) comprising a front compartment (10, 12, 13), a rear compartment (11, 16), and a hinged spine (29), said front compartment (10) and rear compartment (11, 16) each being pivotally or flexibly mounted (Figure 1 shows wherein the front/rear components pivot to a closed state) adjacent to said hinged spine (29), 
wherein said front compartment (10) comprises an easel (12, 13, 14) pivotally or flexibly mounted (Figure 5 indicates pivoting of easel between different positions) to the bottom (21) of the front compartment (10) and a first storage region (51) behind the easel (Figure 4), 
wherein said easel (12, 13, 14) comprises an alignment pocket (refer to marked-up Figure 3 in the detailed action), 
said alignment pocket (refer to marked-up Figure 3 in the detailed action) being located along the bottom edge of the easel for holding and aligning the target surface and the stencil plate during operation (note: the recitation “for holding and aligning….” Is intended use, therefore the alignment pocket of Hutton is capable of performing the intended function), 
[AltContent: textbox (Bottom edge of easel)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Alignment Pocket)]
    PNG
    media_image1.png
    308
    452
    media_image1.png
    Greyscale

and wherein said rear compartment (11, 16) comprises a pen/pencil (marking device) holder (35) pivotally or flexibly mounted (Column 4, Lines 38-50) and a second storage region (31), said second storage region (31) suitable for storing multiple stencil plates (Column 4, Lines 25-30).
Hutton does not explicitly disclose an easel comprises a clip, said clip being attached at its top edge of the easel for securing the target surface and stencil plate in place during operation, rear compartment holder mounted to the bottom of the rear compartment and a second storage region behind the pen/pencil (marking device) holder.  Ma teaches an easel (2) comprises a clip (20), said clip (20) being attached at its top edge of the easel (Figure 1) for securing the target surface and stencil plate in place during operation.
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the easel of Hutton to provide a clip attached to the top of the easel as taught by Ma for the purpose of tightly gripping or fastening the medium on the easel.
Ma does not explicitly disclose rear compartment holder mounted to the bottom of the rear compartment and a second storage region behind the pen/pencil (marking device) holder.  However, it is been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 and In re Kuhle, 526, 188 USPQ 7 (CCPA 1975). One skilled in the art before the effective filing date would have recognized to provide a rear compartment holder mounted to the bottom of the rear compartment for the purpose of providing a compartment that is easier for the user to grab and use marking devices in an expedient manner.
It would have been obvious to mount the rear compartment holder to the bottom of the rear compartment since such a modification would result in providing a more accessible compartment for the user to grab and use marking devices in an expedient manner. 
With respect to the limitation, a second storage region behind the pen/pencil (marking device) holder, it is noted with the rearrangement of the rear compartment holder mounted to the bottom of the rear compartment, the second storage (31) would be provided behind the (marking device) holder
With respect to claim 2, Ma teaches wherein the clip (20) is pivotally attached to the top edge of the easel (Figure 1).
With respect to claim 4, Ma teaches a closing mechanism (37, 41) for securing the foldable case in the closed position (Column 4, Lines 56-60).
With respect to claim 5, Hutton teaches the target surface (top surface of 12) comprises a piece of paper, cardstock, or any other surface suitable for applying a stencil pattern thereto (Column 3, Lines 22-25).
With respect to claim 6, Hutton teaches a method of producing a multicolor and/or unicolor composite image on a target surface, said method comprising
 (a) providing a self-contained stenciling kit (Figures 1-4) according to claim 1 and, (b) securing a target surface (top surface of 12 and Column 3, Lines 22-25) and a medium (Column 3, Lines 22-25) at a desired position on the easel (12) using and alignment pocket (refer to marked-up Figure 3 in the detailed action) of the easel (12); (c) tracing, marking, and/or coloring the image of the medium to the target surface (Column 2, Lines 3-7); (d) removing the medium from the easel (12 and note: it is obvious the user removes medium when done with the drawing); and (e) optionally repeating steps (b)-(d) for a desired number of medium from the collection of medium to produce the multicolor and/or unicolor composite image on the target surface (note; it is obvious the user repeats the steps to draw multiple drawings).
Hutton does not explicitly disclose a collection of stencil plates and an easel with a clip.
However, it has been held to be within the general skill of a worker in the art to
select a known material and shape on the basis of suitability for the intended use as a
matter of obvious design choice. In re Leshin, 125 USPQ 416.
One of ordinary skill in the art would recognize that providing a collection of stencil plates would provide the user with a tool that ensures more versatile drawings to the medium.
However, Hutton does not explicitly disclose a clip.  Ma teaches an easel with a clip (20).
It would have been obvious to one of ordinary skill in the art before the present invention was made to modify the easel of Hutton to provide a clip attached to the top of the easel as taught by Ma for the purpose of tightly gripping or fastening the medium on the easel.
	With respect to claim 7, Ma teaches the clip (20) is pivotally attached to the top edge of the easel (Figure 1).
With respect to claim 9, Ma teaches a closing mechanism (37, 41) for securing the foldable case in the closed position (Column 4, Lines 56-60).
With respect to claim 10, Hutton teaches the target surface (top surface of 12) comprises a piece of paper, cardstock, or any other surface suitable for applying a stencil pattern thereto (Column 3, Lines 22-25).
	With respect to claim 11, Ma teaches the tracing, marking, and/or coloring are performed using a pen, pencil, marker, crayon, or any other marking or coloring device (Column 2, Lines 3-7).

4.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hutton (US Patent 4,318,471) in view of Ma (CN 105966148) as applied to the claims above, and further in view of Maier (US Patent 5,348,144).
With respect to claims 3 and 8, Hutton, as modified, teaches the claimed invention with the exception of said front compartment further comprises side rails disposed along either the left side, right side, or both the left and right sides of the front compartment, said side rails being configured to align the target surface and stencil plate in a desired position during operation.  
Maier teaches a compartment (34) comprises side rails (44a, 44b, 48) disposed along either the left side (left side rail 44a, 48), right side (right side rail 44b, 48), or both the left and right sides of the front compartment (34), said side rails (44a, 44b, 48) being configured to align the target surface (top surface of 34) and medium in a desired position during operation (Column 5, Lines 27-38), Column 6, Lines 30-38).
It would have been obvious to one of ordinary skill in the art before the present invention was made to further modify the compartment of Hutton to provide side rails as taught by Maier for the purpose of ensuring the user can properly secure the medium.
	Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Troiano, Jr. (US Publication 2022/0361663), Garza (US Patent 10,960,696), Li et al. (CN 204184118), Jin (CN203004932), Yu (CN 2460319), Kozuka et al. (LU88658), Kroop et al. (US Patent 5,388,689), 


	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852